DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 15 is new. Claim 15 is directed toward Species B as set forth in the restriction requirement in the Action mailed 12/08/2021. Since claim 15 is drawn to the non-elected species, claim 15 has been withdrawn from consideration (see interview summary). 
Claims 1-4 are canceled. Claims 14-16 are new. Claims 7-8, 11-12 and 15 are withdrawn from consideration. Thus, claims 5-16 are pending.

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 05/24/2022 is acknowledged. 
The traversal is on the ground(s) that there would be no serious burden to search both inventions.  
Applicant’s traversal arguments are moot because the basis of the grounds of restriction were made in relation to applications filed under 35 U.S.C. 371, i.e., Unity of Invention. The basis for restriction between applications filed under 35 U.S.C. 371 differs from those applications filed under 35 U.S.C. 111(a). Thus, Applicant’s arguments are moot because Applicant failed to present any arguments under the correct grounds of restriction.
Furthermore, even if Applicant’s arguments were presented under the proper grounds of restriction (Unity of Invention), the arguments would not be found persuasive. The arguments would not be persuasive because no factual grounds as to the basis that there would be, “no serious burden” were provided. Rather, Applicant merely asserted that there would not be a serious burden.
Under both standards of restriction, a restriction requirement may be withdrawn by the examiner if an admission that the inventions are obvious variants is made of record. At this time, there is no evidence of record or admission by Applicant that reflects that the two species are obvious variants. Absent such an admission or evidence, the requirement for restriction is still deemed proper. The undersigned would certainly withdraw the restriction requirement if such an admission was made of record.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
In the response filed 05/24/2022, Applicant amended claim 1 to require, “a resistance between the power generation element and the metal layer in the first part is smaller than a resistance between the power generation element and the metal layer in the second part in a case where the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of tl<t2.” Applicant argues that the cited art does not teach this limitation.
It is believed based that the resistance limitation is necessarily a result of the thicknesses t1, t2 and the width of the respective electrodes. Applicant’s own specification also indicates the resistance is a function of the thicknesses (see [0067]-[0068]). Since those limitations are met by the cited art, it is believed that the resistance limitations are necessarily met. Moreover, assuming arguendo that the resistance is not inherently a property resulting from the thicknesses t1 and t2, then Applicant’s argument of unexpected results could not be considered commensurate with the scope of the claims; the record is unclear what other limitations in claim 5 materially influences the claimed resistances.
In the response filed 05/24/2022, Applicant argues that the claimed invention results in an unexpected property of improved corrosion resistance. It is noted that the base claim is still rejected under 35 U.S.C. 102. Until the claim is amended or a response filed that traverses the §102 rejection, any arguments relating to unexpected results are moot, because secondary considerations such as unexpected results are only pertinent to §103 rejections.
Nonetheless, improved charge-discharge characteristics were cited in the Action as the motivation for modifying Shinyashiki with Takami (claim 6). The undersigned is of the opinion that charge-discharge cycle characteristics is a genera of the corrosion properties. Moreover, Takami actually teaches preventing dissolution of the negative electrode as being included in the charge-discharge cycle characteristics (see col. 12, lines 40-55). Accordingly, the argument that the claimed invention achieves unexpected results is not found persuasive.
Moreover, unexpected results must be commensurate with the scope of the claims. Applicant cites examples in the specification (Table 1) where t1<t2 out performed examples where t1=t2. However, t1/t2 ranged from 0.9 to 1.1. The examples where t1<t2 was met, the samples ranged from t1/t2 of 0.9 to 0.98. All of these examples appeared to have improved potentials relating to their corrosion properties. However, claim 5 simply requires t1<t2, so values of 0.99 for instance, where there is an unclear expectation of having properties different from t1/t2 = 1, are within the scope of the claim. The dependent claims (claim 6) also limit the scope from t1/t2>0.7, and there is no data provided from 0.7 to up to 0.9 or any evidence of record indicating their equivalence. Thus, the undersigned cannot concur that the present claims have unexpected results commensurate with the scope of the claims. Additional data and/or narrower claim limitations would need to be presented to successfully argue unexpected results.
Moreover, the conditions between the batteries of Table 1 were altered, such as the configuration of the power generation element (laminate/wound body), the outermost layer, the presence of a protective film, the negative electrode active material, and W1/W2. It’s unclear what effect these other parameters have on the battery performance, and there is no evidence of record indicating these changes to the power generation element do not materially impact the resistances and thus corrosion properties.
Should Applicant wish to pursue traversal on the basis of unexpected results, the undersigned suggests amending the claims and presenting clear arguments as to how the unexpected results are commensurate with the scope of the claims that is supported by the data. 
With respect to the request for rejoinder, in the event of allowable subject matter, Applicant’s request for rejoinder will be denied. For a claim (or limitation) to a nonelected invention to be eligible for rejoinder, the nonelected invention must depend from or otherwise require all of the limitations of the allowable claim. Since the species in this application are mutually exclusive from each other (t1<t2 cannot be met in the condition that t2>t1 is true), the condition for rejoinder cannot be met. See MPEP 821.04. 
With respect to the claim rejections under 35 U.S.C. §112(b), Applicant’s arguments filed 05/24/2022 have been found persuasive. The terminology, “in a case of…” is clear. That is, the record reflects that “in a case of” is not optional language, but a conditional requirement of the claims. For clarity of record, all of the limitations of claims 5 and 16 can only be met if the condition t1<t2 is met.
Nonetheless, since the restriction requirement is being maintained in this application, should allowable subject matter be found on at least in part on the basis of the elected conditional limitation (Species A, t1<t2), then the claim will be objected to unless the withdrawn species is removed from the claim (e.g., per claim 16 which does not recite the non-elected conditional limitation) due to their mutual exclusivity.

Claim Interpretation
As noted above, Applicant has elected Species A for prosecution. Claim 5 includes language directed toward both Species A and Species B, and both of these limitations are conditional limitations (see Applicant’s reply dated 05/24/2022). Due to the election of species, claim 5 is being interpreted as being consistent with Species A. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “a resistance between the power generation element and the metal layer in the first part is smaller than a resistance between the power generation element and the metal layer in the second part in a case where the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of t1<t2.” However, it is noted that the requirement of, “in a case where the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of t1<t2” is already recited in the claim. It is unclear if this is redundant language or if there is any structural impact of the language on the scope of the claim. Moreover, the use of “in a case” makes it unclear if it is the same “case” as recited earlier in the claim. For at least these reasons, the claim is indefinite. If the claim language is redundant, it is suggested that Applicant delete the language, or at the least recite, “…in the [[a]] case…” to make it clear it is the same conditional case. The dependent claims of claim 5 are similarly rejected by virtue of their dependency. 
Claim 13 recites, “…wherein the first part and the second part do not include sealing sides in which two laminates of the metal layer and the resin layer covering both surfaces of the metal layer are sealed together.” It is unclear what structure is imparted by the negative limitation of “[not including] sealing sides.” Moreover, the term, “sealing side” is not a common term in the art and may arise from mistranslation. The Examiner discussed the claim limitation in an examiner-initiated interview but an understanding of the claim could not be reached. The undersigned’s interpretation is given below.
The specification only discusses “sealing sides” at [0066] of the PG-Pub. The specification appears to teach that a “sealing side” is a power generation element having reduced corners and sides. The specification states that, “[t]hat is, a curved portion covering a corner portion of the power generation element 10 in which distances from the top and bottom surfaces and from both the side surfaces are reduced is not included.” Accordingly, the claim is interpreted as meaning that the first and second part are rectilinear.
Claim 14 recites, “…wherein the average thickness t1 extends in a sandwiching direction of the metal layer and the resin layer covering both surfaces of the metal layer in the first part, and the average thickness t2 extends in a sandwiching direction of the metal layer and the resin layer covering both surfaces of the metal layer in the second part.” The claim language is not readily comprehended, which may be due to mistranslation. 
The undersigned discussed this claim limitation with Applicant’s counsel on 8/25/2022 (“the Interview”; see accompanying interview summary).
In a first aspect, Applicant’s counsel instructed that the claim can be interpreted as meaning the exterior body is a laminate having a resin-metal-resin layered structure. The introduction of this claim limitation into claim 14 is unclear because claim 5 already requires, “an exterior body… and has a metal layer and a resin layer covering both surfaces of the metal layer.” Thus, the language is redundant with claim 5 and confuses the scope of claim 5. 
In a second aspect, Applicant’s counsel instructed that the claim also means that the thicknesses t1 and t2 are orthogonal to each other (e.g., see FIG. 3, t1 is in the X direction and t2 is in the orthogonal Y direction).
The claim is interpreted in the manner instructed by Applicant’s counsel. Applicant should amend the claim, preferably to remove the metal-resin laminate limitations (because they appear redundant) and simply require that t1 and t2 are orthogonal to each other (which is supported by at least FIG. 3).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinyashiki (US2009/0246607A1).
Regarding claim 5, Shinyashiki teaches a non-aqueous electrolytic liquid ([0058]) secondary battery (battery 40, FIG. 1; [0045]) comprising:
a power generation element (stacked electrode assembly 4, FIG. 2; [0045]) that includes a positive electrode (positive electrode plates 1, FIG. 2; [0045]) having a positive electrode terminal (positive electrode current collector terminal 8, FIGs. 7-8; [0045-0046]), a negative electrode (negative electrode plates 2, FIG. 2; [0045]) having a negative electrode terminal (negative electrode current collector terminal 9, FIGs. 7-8; [0045]), and a separator positioned between the positive electrode and the negative electrode (separators 3 interposed therebetween plates 2 and 3, FIG. 2; [0045]); and 
an exterior body (laminate film 7, FIG. 1; [0045]) that covers the power generating element and has a metal layer and a resin layer covering both surfaces of the metal layer (“[t]he laminate film 7 has a structure in which plastic layers are formed on both faces of an aluminum foil.” ([0045])), 
wherein an average thickness t1 (width d2 of inner welded portion 17b, which is equal to 5 mm, FIGs. 7-8 and 9(1); [0049]) of a first part (inner welded portion 17b, FIG. 8; [0049]) of the exterior body covering a first side surface where the negative electrode terminal and the positive electrode terminal of the power generation element exist (see FIG. 8: inner welded portion 17b is located at a first side where the negative electrode terminal 9 and positive electrode terminal 8 exist) is different from an average thickness t2 (width d1 of outer welded portion 17a, which is equal to 10 mm, FIGs. 7-8 and 9(1); [0049]) of a second part (outer welded portion 17a, FIG. 8; [0049]) of the exterior body covering a second side surface positioned to intersect the first side surface of the power generation element (see FIG. 8: first side surface is equivalent to the side where the electrode terminals 8 and 9 are, and the second side surface is the two surfaces orthogonal to the first side surface);
in a plan view of the power generation element from a lamination direction, the average thickness t1 (t1 = d2 = 5 mm, see above) of the first part and the average thickness t2 (t2 = d1 = 10 mm, see above) of the second part satisfy the relationship of t1<t2 (5 mm < 10 mm, thus t1 < t2 is satisfied) in a case where a width of the negative electrode (negative electrode plate has a width L5 of 100 mm, FIG. 5; [0047]) is larger than a width of the positive electrode (positive electrode plate has a width L1 of 95 mm, FIG. 4; [0046]; the negative electrode plate is 5 mm larger in width than the positive electrode plate which meets the limitation),
the width of the negative electrode and the width of the positive electrode extending in a second direction orthogonal to a first direction in which the positive electrode terminal and the negative electrode terminal extend (the width being orthogonal to the first direction (thickness direction) necessarily follows from the structure, see FIGS. 7-8), 
a resistance between the power generation element and the metal layer in the first part is smaller than a resistance between the power generation element and the metal layer in the second part in a case where the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of t1<t2 (see discussion below).
It is believed based on Applicant’s own specification (see [0067]-[0068]) that the resistance limitation is necessarily a result of the thicknesses t1, t2 and the width of the respective electrodes. Since the limitations of the thicknesses and width of the claim are met, it is believed that the resistance limitations are necessarily (i.e., inherently) met. See MPEP 2112, something which is old does not become patentable upon the discovery of a new property and the inherent feature need not be recognized at the time of the invention.
As a reminder the claims are restricted between Species A and Species B. As noted above, the recitation, “in the plan view of the power generation element from the lamination direction, in the second direction, the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of t1>t2 in a case where the width of the negative electrode is smaller than the width of the positive electrode” is drawn to Species B (i.e., the non-elected invention), and thus is not required by the claim, and therefore Shinyashiki reads on the claim.
Regarding claim 13, Shinyashiki teaches the non-aqueous electrolytic liquid secondary battery of claim 1 as described above. The claim is indefinite and an interpretation of the claim is given above. Shinyashiki also teaches wherein the first part and the second part are rectilinear (see FIGS. 7 and 8).
Regarding claim 14, Shinyashiki teaches the non-aqueous electrolytic liquid secondary battery of claim 1 as described above. The claim is indefinite and an interpretation of the claim is given above. Shinyashiki also teaches wherein t1 and t2 are orthogonal to each other (see FIGS. 7 and 8).
Regarding claim 16, Shinyashiki teaches a non-aqueous electrolytic liquid ([0058]) secondary battery (battery 40, FIG. 1; [0045]) comprising:
a power generation element (stacked electrode assembly 4, FIG. 2; [0045]) that includes a positive electrode (positive electrode plates 1, FIG. 2; [0045]) having a positive electrode terminal (positive electrode current collector terminal 8, FIGs. 7-8; [0045-0046]), a negative electrode (negative electrode plates 2, FIG. 2; [0045]) having a negative electrode terminal (negative electrode current collector terminal 9, FIGs. 7-8; [0045]), and a separator positioned between the positive electrode and the negative electrode (separators 3 interposed therebetween plates 2 and 3, FIG. 2; [0045]); and 
an exterior body (laminate film 7, FIG. 1; [0045]) that covers the power generating element and has a metal layer and a resin layer covering both surfaces of the metal layer (“[t]he laminate film 7 has a structure in which plastic layers are formed on both faces of an aluminum foil.” ([0045])), 
wherein an average thickness t1 (width d2 of inner welded portion 17b, which is equal to 5 mm, FIGs. 7-8 and 9(1); [0049]) of a first part (inner welded portion 17b, FIG. 8; [0049]) of the exterior body covering a first side surface where the negative electrode terminal and the positive electrode terminal of the power generation element exist (see FIG. 8: inner welded portion 17b is located at a first side where the negative electrode terminal 9 and positive electrode terminal 8 exist) is different from an average thickness t2 (width d1 of outer welded portion 17a, which is equal to 10 mm, FIGs. 7-8 and 9(1); [0049]) of a second part (outer welded portion 17a, FIG. 8; [0049]) of the exterior body covering a second side surface positioned to intersect the first side surface of the power generation element (see FIG. 8: first side surface is equivalent to the side where the electrode terminals 8 and 9 are, and the second side surface is the two surfaces orthogonal to the first side surface);
in a plan view of the power generation element from a lamination direction, the average thickness t1 (t1 = d2 = 5 mm, see above) of the first part and the average thickness t2 (t2 = d1 = 10 mm, see above) of the second part satisfy the relationship of t1<t2 (5 mm < 10 mm, thus t1 < t2 is satisfied) in a case where a width of the negative electrode (negative electrode plate has a width L5 of 100 mm, FIG. 5; [0047]) is larger than a width of the positive electrode (positive electrode plate has a width L1 of 95 mm, FIG. 4; [0046]; the negative electrode plate is 5 mm larger in width than the positive electrode plate which meets the limitation),
the width of the negative electrode and the width of the positive electrode extending in a second direction orthogonal to a first direction in which the positive electrode terminal and the negative electrode terminal extend (the width being orthogonal to the first direction (thickness direction) necessarily follows from the structure, see FIGS. 7-8), 
a resistance between the power generation element and the metal layer in the first part is smaller than a resistance between the power generation element and the metal layer in the second part (see discussion below).
Since the thicknesses (t1, t2) and width limitations of the respective electrodes of the claim are met, it is believed that the resistance limitations are necessarily (i.e., inherently) met. Applicant’s own specification (see [0067]-[0068]) also appears to indicate this. See MPEP 2112, something which is old does not become patentable upon the discovery of a new property and the inherent feature need not be recognized at the time of the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinyashiki (US2009/0246607A1), as applied to claim 5 above, and further in view of Takami (US7803483B2). 
Regarding claim 6, Shinyashiki teaches the non-aqueous electrolytic liquid secondary battery of claim 5 as described above in the case where the width of the negative electrode is larger than the width of the positive electrode. 
Shinyashiki does not explicitly teach the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of tl<t2 and the relationship of 0.70xt2<t1.
However, Takami teaches this limitation as shown below. Takami is analogous art to Shinyashiki that teaches a similar non-aqueous electrolytic liquid secondary battery (see FIGS. 1 and 6; abstract). The battery of Takami teaches a long side sealed section 8 (corresponding to the first side of the instant claims) orthogonal to first short side sealed sections 9a and 9b (corresponding to the second side of the instant claims) (FIG. 1; col. 10, lines 17-45). Takami teaches, “[i]t follows that it is possible for the long side sealed section 8, the first short side sealed section 9a and the second short side sealed section 9b to be equal to each other or to differ from each other in the average distance Y” (col. 10, lines 38-45; emphasis added). In such a case, the average distance Y of the short side sealed sections 9a, 9b corresponds to t2 of the instant claims and the average distance Y of the long side sealed section 8 corresponds to t1 of the instant claims (see FIG. 1; col. 10, lines 17-45). Takami also teaches that it is preferable for the distance Y to satisfy equation (4) (see col. 10, line 15) to improve the charge-discharge cycle characteristics (col. 9, lines 35-38). Thus, Takami teaches that distance Y (corresponding to t1 (average distance Y of long side sealed section 8) and t2 (average distance Y of short side sealed sections 9a, 9b)) is a result-effective variable for improving the charge-discharge cycle characteristics of a non-aqueous electrolytic secondary battery. Moreover, Takami actually teaches preventing dissolution of the negative electrode as being included in the charge-discharge cycle characteristics (see col. 12, lines 40-55). 
Accordingly, Shinyashiki in view of Takami teach the general conditions of the limitations of claim 6. It has been held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[t]he discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art.” See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Thus, absent evidence indicating that the claimed the relationship of 0.70xt2<t1 is critical, it would have been obvious before the effective filing date of the claimed invention to have modified the non-aqueous electrolytic liquid secondary battery of claim 5 as taught by Shinyashiki with that of Takami to arrive at the claimed invention by routine experimentation, wherein the average thickness t1 of the first part and the average thickness t2 of the second part satisfy the relationship of tl<t2 and the relationship of 0.70xt2<t1. The skilled person would have been motivated to do so in order to improve the charge-discharge cycle characteristics of the battery (Takami, col. 9, lines 35-38). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinyashiki (US2009/0246607A1), as applied to claim 5 above, and further in view of Cho (US2012/0156551A1).
Regarding claim 9, Shinyashiki teaches the non-aqueous electrolytic liquid secondary battery according to claim 5 as described above. Shinyashiki does not teach wherein at least a part of the negative electrode terminal is covered with an insulating tape.
However, Cho teaches a similar secondary battery (abstract, FIG. 1) and is thus analogous art to Shinyashiki. Furthermore, Cho teaches the negative electrode terminal (negative electrode tab 115, FIG. 1; [0069]) is covered with an insulating tape (insulating tape 117, FIG. 1; [0069]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the non-aqueous electrolytic liquid secondary battery of claim 5 as taught by Shinyashiki with Cho to arrive at the claimed invention wherein at least a part of the negative electrode terminal is covered with an insulating tape. The skilled person would have been motivated to do so in order to insulate the negative electrode terminal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinyashiki (US2009/0246607A1) in view of Takami (US7803483B2) as applied to claim 6 above, and further in view of Cho (US2012/0156551A1).
Regarding claim 10, Shinyashiki teaches the non-aqueous electrolytic liquid secondary battery according to claim 6 as described above. Shinyashiki does not teach wherein at least a part of the negative electrode terminal is covered with an insulating tape.
However, Cho teaches a similar secondary battery (abstract, FIG. 1) and is thus analogous art to Shinyashiki and Takami. Furthermore, Cho teaches the negative electrode terminal (negative electrode tab 115, FIG. 1; [0069]) is covered with an insulating tape (insulating tape 117, FIG. 1; [0069]).
 Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the non-aqueous electrolytic liquid secondary battery of claim 6 as taught by Shinyashiki in view of Takami with Cho to arrive at the claimed invention wherein at least a part of the negative electrode terminal is covered with an insulating tape. The skilled person would have been motivated to do so in order to insulate the negative electrode terminal. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /CHRISTINA CHERN/Primary Examiner, Art Unit 1721